Citation Nr: 0634885	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Reno, Nevada Regional Office (RO).  In 
December 2002, a videoconference hearing was held before the 
undersigned.  In May 2003 the case was remanded to the RO for 
further development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In a July 2003 stressor statement the veteran indicated that 
sometime between September 1, 1969 and November 30, 1969 he 
was enroute delivering fuel to Tan Tru (home of the 2nd 
battalion of the 60th infantry) when an escort gun jeep hit a 
landmine resulting in the death of the six or seven soldiers 
in the jeep.  The RO did make one attempt to verify this 
alleged stressor event by contacting the U.S. Armed 
Services Center for Unit Records Research (CURR).  However, 
this attempt did not result in confirmation or refuttal of 
this alleged event.  Given the nature of the alleged stressor 
(i.e., the deaths of six or seven servicemen from the same 
unit (2nd of 60th), on the same day, in a single incident, in 
a fairly specific location, within a three month time frame), 
it would appear that the stressor event should be one quite 
readily verifiable.  As confirmation of the stressor event is 
critical to the veteran's claim (and non-confirmation would 
raise credibility issues), exhaustive development in this 
matter is necessary.          

The veteran's July 2003 statement also indicated that he was 
blown off the front of the vehicle he was fixing due to the 
power of an explosion caused by an enemy attack on the 
ammunition dump at Dong Tam in February or March 1969.  The 
statement went on to allege that after the explosion the 
veteran was sent to the berm near the fuel tanks at Dong Tam 
to secure it from invasion and that this operation lasted 
from sundown until sunrise the next morning.  Upon receiving 
this information from the veteran, the RO sought verification 
of this stressor event by CURR.  In response, CURR issued a 
brief statement indicating that a search of morning reports 
for the veteran's assigned company from February 1, 1969 to 
March 31, 1969 failed to show that the ammunition dump/fuel 
tanks were hit by mortar.  However, CURR also provided a more 
detailed report chronicling their investigation of the 
ammunition dump allegation.  This report indicated that CURR 
had researched all the mortar attacks in the Dong Tam area 
from September to November 1969.  It is not clear from the 
record if this more detailed report provided the basis for 
the CURR's brief statement that no attacks on the Dong Tam 
ammunition dump occurred in February/March 1969.  
Consequently, clarification regarding the CURR findings is 
necessary.   

In addition it appears that only part of the veteran's 
personnel records were obtained by the RO.  As it is possible 
that additional personnel records might contain information 
that would help to substantiate some of the veteran's 
allegations, copies of the veteran's complete personnel file 
should be secured.     

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain copies of the 
veteran's complete personnel file and 
review them for any corroboration of the 
veteran's alleged stressor events.  

2.  The RO should ask the veteran to [if 
possible] provide any additional details 
that would promote verification of his 
alleged stressor event of an escort gun 
jeep hitting a landmine on the road to Ton 
Tru, including the names of any servicemen 
involved, the specific unit of the 2nd of 
60th to which the men in the jeep belonged 
and if possible, a narrower [than the 
three month window] time-frame as to when 
the event took place.

3.  Whether or not the veteran is able to 
provide any more specific detail, the RO 
should arrange for exhaustive development 
to verify this alleged stressor event 
[i.e., based on information already 
given].  The RO should consult all 
pertinent source material with specific 
emphasis on sources that provide 
information on the dates and location of 
Vietnam servicemen killed in action.  It 
must specifically be ascertained whether 
during the period of time specified by the 
veteran (i.e., from September 1 to 
November 30, 1969) and in the general 
locale where the veteran was serving there 
was an incident when a jeep escorting a 
fuel truck struck a landmine resulting in 
the deaths of 6 or 7 servicemen.  The RO 
must make a specific record of the 
exhaustive efforts made and must include 
this record in the claims file.

4.  The RO should also obtain 
clarification as to whether the negative 
CURR response in regard to the veteran's 
claimed February/March 1969 stressor event 
(the attack on the ammunition dump at Dong 
Tam), was actually based on a review of 
pertinent records from that time frame 
(rather than on review of records from 
September to November 1969).  If such 
cannot be established, the RO should 
submit a new request to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to verify this alleged stressor 
event. 

4.  If either of the above-described 
stressor events is verified, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine whether he has 
PTSD resulting from such incident.  

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



